Exhibit 2.57 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) Tiger Maritime Holdings Ltd. , a company incorporated under the laws of the Republic of the Marshall Islands with registered address at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro MH96960, Marshall Islands (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to a Notice of Assignment dated November 24, 2015 attached hereto as Appendix A , whereby Oppenheim & Co. Limited of 3 rd floor, NatWest House, Le Trouchot, St. Peter Port, Guernsey, GY1 1WD, Channel Islands (the “ Assignor ”) assigned to the Holder all its rights, title, interests and benefits including all accrued interest outstanding under and pursuant to an unsecured convertible note of the Company in the aggregate principal amount of USD 2,190,319.75 (United States Dollars two million one hundred ninety thousand three hundred nineteen and seventy five cents) (the “ Note ”) attached hereto as Appendix B; WHEREAS, the Company has authorized a new series of convertible preferred shares of the Company designated as Series A-1 Convertible Preferred Shares, with a $0.01 par value, the terms of which are set forth in the Certificate of Designation of Preferences, Rights and Limitations of Series A-1 Convertible Preferred Shares (the “ Certificate of Designations ”) in the form attached hereto as Schedule A (together with any convertible preferred shares issued in replacement thereof in accordance with the terms thereof, the “ Preferred Shares ”), which Preferred Shares shall be convertible into the Company’s common shares of $0.01 par value each (the “ Common Shares ”), in accordance with the terms of the Certificate of Designations; WHEREAS, as of the date hereof, the total outstanding amount under Note is USD 975,320 (United States Dollars nine hundred seventy five thousand three hundred twenty) plus any accrued interest outstanding as of the date hereof due to the Holder (hereinafter the “ Debt ”). WHEREAS, the Company has offered to the Holder to exchange the Debt with Preferred Shares worth of USD 1,000,000 (United States Dollars one million) (the “ Settlement Amount ”) in full and final settlement of the Debt. WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the “ Securities Act ”), the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Debt with Preferred Shares worth of the Settlement Amount. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1. Terms of the Exchange . The Company and Holder agree that the Holder will exchange the Debt and will relinquish any and all other rights he may have under the Note in exchange for Preferred Shares worth of the Settlement Amount, whereby each Preferred Share shall be convertible, at the option of the Holder into USD 10,000 (United States Dollars ten thousand) worth shares of fully paid and non-assessable Common Shares in the manner provided for in the Certificate of Designations (the Preferred Shares as converted into Common Shares, the “ Conversion Shares ”, and together the Conversion Shares with the Preferred Shares, the “ Securities ”) as set forth on Schedule B , annexed hereto. 2.
